Citation Nr: 0500632	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for arthritis (including of the 
hips).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to March 1957.  This claim is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in San Diego, California.  In February 2004 
the Board remanded this matter to obtain evidence, and to 
address due process concerns.  


FINDINGS OF FACT

1.  A rating decision in March 1996 denied service connection 
for arthritis (of the hips) essentially on the basis that 
such disability was not shown to be related to service; in 
May 2000 the veteran withdrew his appeal of that decision.

2.  Evidence received since the March 1996 decision either 
duplicates or is cumulative to evidence then of record; does 
not tend to show that the veteran's arthritis (including of 
the hips) is related to service; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1996 decision is not new 
and material, and the claim of service connection for 
arthritis (including of the hips) may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
Notably, the duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies to all claims to reopen 
filed on or after August 29, 2001, and applies to the instant 
petition to reopen.]  

Well-groundedness is no longer an issue; this matter has been 
addressed on the merits.  The veteran was notified why 
service connection for arthritis (including of the hips) was 
denied in the February 2003 rating decision and in a June 
2003 statement of the case (SOC).  A December 2002 letter 
(before the decision appealed), while not specifically 
mentioning "VCAA," informed the veteran what evidence was 
needed to establish service connection, and of his and VA's 
respective responsibilities in claims development.  While the 
letter advised the veteran that he should submit additional 
evidence in support of his claim within 30 days, it also 
advised him that evidence received within a year would be 
considered.  The December 2002 letter also informed the 
veteran that his claim, previously denied as not well 
grounded, was going to be reconsidered by the RO.  Subsequent 
letters, including those dated in August 2003 and February 
and March 2004, informed the veteran of the enactment of the 
VCAA and notified him again of his and VA's respective 
responsibilities concerning the development of claims.  The 
2004 letters also informed him that he could take up to one 
year to submit additional evidence.  A VA Form 646, submitted 
by the veteran's representative in June 2004, indicated that 
no further argument was to be submitted.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the letters advised the veteran what 
type of evidence (to include medical records showing current 
disability and nexus) was needed to establish service 
connection (and by inference what the veteran should submit).  
An August 2004 supplemental SOC (SSOC) also informed him of 
the new provisions of 38 C.F.R. § 3.156 (effective August 29, 
2001) and of pertinent provisions of the VCAA.  He was 
specifically asked (on page 3 of the SSOC) to provide "any 
evidence in [his] possession that pertains" to the claim.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
A VA examination has not been necessary; at any rate, the 
duty to arrange for a VA examination does not attach until a 
claim is reopened.  He has not identified any pertinent 
records outstanding.  VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Basis

Service medical records, including the report of medical 
examination at service separation in March 1957, make no 
mention of complaints, findings, or diagnosis of arthritis or 
hip disability.  In March 1957 the veteran's spine and other 
musculoskeletal system were clinically evaluated as normal.  

In October 1995 the appellant submitted a claim seeking 
service connection for arthritis of the "hip."

A February 1990 private medical record shows that the veteran 
fractured his left femur in January 1988 as a result of a 
motor vehicle accident.  An interlocking rod, which was used 
to treat the fracture in 1988, was removed in February 1990.

A private X-ray report, dated in June 1992, shows findings 
reflective of bilateral hip and knee arthritis, as well as 
cervical spine arthritis.  

Service connection for arthritis was denied by the RO in 
March 1996; the RO found that the veteran's service medical 
records were negative for any complaints or findings of 
arthritis of the hips in service, and that there was no 
evidence of arthritis being manifested in the first 
postservice year.  In May 2000 the veteran withdrew his 
appeal of that decision.  

The veteran sought to reopen a claim seeking service 
connection for "arthritis" in November 2002.  

VA outpatient treatment records, dated from 1998 to 2004, 
from California medical facilities in Mission Valley, San 
Diego, and La Jolla note complaints of hip pain (November 
1998), arthritis of the left shoulder (September 2003), 
osteoarthritis [no body part mentioned] (April 2003), and 
thoracic spine degenerative changes (January 2004); none of 
the records relates any arthritis noted to service.  

Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

As noted, in March 1996 the RO denied service connection for 
arthritis (of the hips), essentially based on a finding that 
such disability was not shown to be related to service.  The 
veteran withdrew an appeal of that determination in May 2000, 
and the March 1996 decision is final.  38 U.S.C.A. § 7105.  
The claim may not be reopened unless new and material 
evidence is received.  Id.; 38 U.S.C.A. § 5108

As service connection for arthritis of the hips was denied 
because such disability was not shown to be related to 
service, for new evidence to be material in this matter, it 
would have to tend to relate the veteran's arthritis 
(including of the hips) to service.  

The additional evidence received consists essentially of 
outpatient treatment at various VA medical facilities.  This 
evidence is "new" in the sense that it was not before the RO 
at the time of the March 1996 decision.  However, as they 
relate to the instant claim, the medical records simply 
confirm a fact that is not in dispute.  They show that the 
veteran has arthritis (including of the hips), something that 
was well-established in March 1996.  What they do not tend to 
do is to in any way relate the current arthritis (including 
of the hips) to service.  Thus, they do not relate to the 
unestablished fact necessary to substantiate the claim, and 
do not raise a reasonable possibility of substantiating the 
claim.  

Regarding the veteran's own assertions that his arthritis 
(including of the hips) is related to service, such lay 
statements are not competent evidence because medical nexus 
is a matter requiring medical expertise (which he lacks).  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, while some of the evidence received since the March 
1996 rating decision may be new, none is material, and the 
claim may not be reopened.




ORDER

The appeal to reopen a claim of service connection for 
arthritis (including of the hips) is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


